383 F.2d 987
BURNUP & SIMS, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 23749.
United States Court of Appeals Fifth Circuit.
Nov. 2, 1967.

Robert J. Berghel, Atlanta, Ga., Fisher & Phillips, Atlanta, Ga., for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Paul J. Spielberg, Atty., NLRB, Washington, D.C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, for respondent.
Before JONES and GODBOLD, Circuit Judges, and SCOTT, District Judge.
PER CURIAM:


1
The petitioner, Burnup & Sims, Inc., has asked this Court to vacate and set aside an order of the National Labor Relations Board fixing the method of computation of back pay due to one of the petitioner's employees.  National Labor Relations Board has requested the enforcement of its order.  The decision and order of the Board are reported in 157 N.L.R.B. 366.1  The findings of the Board are supported by substantial evidence on the record as a whole and this being so, it follows that the order of the Board should and will be enforced.



1
 See N.L.R.B. v. Burnup & Sims, Inc., 5th Cir. 1963, 322 F.2d 57; N.L.R.B. v. Burnup & Sims, Inc., 379 U.S. 21, 85 S. Ct. 171, 13 L. Ed. 2d 1